Order insofar as it denies defendant’s motion for summary judgment affirmed, and in all other respects order reversed and plaintiff’s motion denied, without costs of this appeal to either party. Memorandum: Special Term struck out the allegations of paragraphs Sixth, Seventh, Eighth and Ninth of the amended answer. Paragraphs Sixth and Seventh state in substance that plaintiff’s alleged contingent fee agreement is invalid under the regulations of the United States Treasury Department. Although it does not clearly appear that these regulations apply to the contingent fee contract in question, it is likewise not clear that they might not apply. The plaintiff’s motion was to strike certain defenses under rule 103 of the Rules of Civil Practice as irrelevant and redundant and tending to prejudice and delay the fair trial of the action. We do not find that they will have such an effect and we see no harm in permitting them to remain in the answer pending the development of the facts. As to paragraphs Eighth and Ninth, the essence of which is that the plaintiff, not an attorney, was engaged in the practice of law in his alleged services rendered to the defendant, we also find that these defenses should remain until the facts are fully developed. They may apply. (See Matter of New York County Lawyers Assn. [Bercu], 273 App. Div. 524, affd. 299 N. Y. 728; Realty Appraisals Co. v. Astor-Broadway Corp., 5 A D 2d 36, 38; 9 A. L. R. 2d 797.) The motion for summary judgment by the defendant was properly denied because there were material issues of fact. All concur. (Appeal from an order of Herkimer County Court striking out certain paragraphs of defendant’s amended answer, and denying defendant’s cross motion for summary judgment.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ. [6 Misc 2d 348.]